Citation Nr: 1420962	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-43 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, for the period prior to May 4, 2006.

2.  Entitlement to a rating in excess of 10 percent for injury to medial and lateral meniscus, left knee, for the period prior to May 4, 2006.

3.  Entitlement to a rating in excess of 30 percent for left total knee replacement for the period on and after July 1, 2007.

4.  Entitlement to a rating in excess of 10 percent for right knee instability.

5.  Entitlement to a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and a December 2007 rating decision of the VA RO in St. Petersburg, Florida.  Jurisdiction of the claim was subsequently returned to the RO in New York, New York.  

The Board notes that in July 2005, the Veteran filed a VA Form 9 on the issues of entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee and entitlement to a rating in excess of 10 percent for injury to medial and lateral meniscus, left knee.  No Board decision was rendered on these issues, thus, these issues remained on appeal and are now properly before the Board.

The Board also observes that an August 2006 rating decision, which granted a 100 percent evaluation for left total knee replacement effective May 4, 2006 and a 30 percent evaluation from July 1, 2007, was found by the RO to be a full grant of the benefits on appeal.  Thus, the RO stated this issue was no longer on appeal.  This is an incorrect statement.  Following the 100 percent grant, the issue of entitlement to a rating in excess of 30 percent for a left total knee replacement for the period on and after July 1, 2007, remained on appeal.  See AB v. Brown, 6 Vet. App. at 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

In his November 2010 VA Form 9, the Veteran requested a Board videoconference hearing.  However, in a January 2013 signed statement, the Veteran withdrew his request for a hearing.  The Veteran has not requested another hearing and therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  Prior to May 4, 2006, the Veteran's service-connected degenerative joint disease, left knee, was manifested by flexion no worse than 60 degrees, extension no worse than 10 degrees, and range of motion limited by pain.

2.  Prior to May 4, 2006, the Veteran's service-connected injury to medial and lateral meniscus, left knee, was manifested by no worse than slight instability.

3.  Since July 1, 2007, the Veteran's service-connected left total knee replacement has been manifest by no worse than intermediate degrees of residual weakness, pain or limitation of motion.

4.  Throughout the appellate period, the Veteran's service-connected right knee instability has been manifest by no worse than slight instability.

5.  Throughout the appellate period, the Veteran's service-connected right knee calcific tendonitis of the tibial tendon has been manifest by radiologically documented degenerative arthritis and complaints of pain with flexion no worse than 70 degrees and no limitation of extension.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2006, the criteria for a rating in excess of 10 percent for service-connected degenerative joint disease, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010-5260 (2013).

2.  Prior to May 4, 2006, the criteria for a rating in excess of 10 percent for service-connected injury to medial and lateral meniscus, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257.

3.  Since July 1, 2007, the criteria for a rating in excess of 30 percent for left total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5055, 5256, 5261, 5262.

4.  The criteria for a rating in excess of 10 percent for right knee instability have  not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257.

5.  The criteria for a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5099-5024, 5003, 5256, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided to the Veteran in November 2003, September 2007, June 2008, July 2009 and January 2010 letters.  The claims were subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

As for the duty to assist, all of the Veteran's pertinent VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran is in receipt of disability benefits from the Social Security Administration and these records have been obtained.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

Taken together, the Veteran's December 2003, October 2007, April 2009, July 2009, July 2010 and November 2010 VA knee examinations are sufficient as the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence and provided medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Rating

The Veteran was initially granted service connection for left knee degenerative joint disease and assigned a noncompensable rating from November 1, 1983 and a 10 percent disability rating from December 5, 1996 to May 4, 2006; granted service connection for left knee injury to medial and lateral meniscus and assigned a separate 10 percent disability rating from January 25, 2001 to May 4, 2006; granted service connection for left total knee replacement and assigned a 30 percent disability rating since July 1, 2007; granted service connection for right knee instability and assigned a 10 percent rating since July 16, 2004 and granted service connection for right knee calcific tendonitis of the tibial tendon and assigned a separate 10 percent disability rating, effective from July 16, 2004.  

In July 2005, the Veteran submitted a VA Form 9 on the issues of entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee and entitlement to a rating in excess of 10 percent for injury to medial and lateral meniscus, left knee.  In January 2007 and July 2007, the RO received correspondence from the Veteran asserting that he is entitled to higher evaluations for his left total knee replacement, right knee instability and right knee calcific tendonitis of the tibial tendon.

The Veteran underwent a total left knee replacement in May 2006.  As a result of this surgery, the Veteran was awarded a one year total rating from May 4, 2006 to June 30, 2007.  See 38 C.F.R. § 4.71a, DC 5055.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected left and right knee disabilities.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For rating purposes, normal range of motion in a knee joint is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code (DC) 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  A 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257. 

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004.  A separate rating may also be assigned for knee disability under DC5257 where there recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Veteran is assigned separate ratings for instability and limitation of motion for both knees and the evaluations are addressed separately in this decision.  

Left Knee Degenerative Joint Disease, prior to May 4, 2006

The Veteran is rated under DC 5010-5260 at 10 percent for left knee degenerative joint disease from December 5, 1996 to May 4, 2006.  See 38 C.F.R. § 4.71a, DC 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that degenerative arthritis is the service-connected disorder and it is rated as if the residual condition is limitation of flexion under DC 5260.  The Board will consider all appropriate diagnostic codes.  

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by X-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The Veteran filed a claimed for increased rating in August 2003, claiming that his left knee condition was affecting his back and right knee.

Bronx VA Medical Center (VAMC) treatment notes from July 2003 found the Veteran had osteoarthritis of the left knee, with crepiance but no effusion, warmth, tenderness or edema.  He complained of chronic left knee pain of an 8 out of 10 but could ambulate and appeared in no distress.

In August 2003, the Veteran reported increasing left knee pain of a 7 out of 10.  He stated he could only walk two blocks and could reciprocate stairs.  He did not use a cane.  He noted episodes of locking and clicking.  Upon physical examination, the VA doctor found the Veteran's range of motion was from zero to 110 degrees with positive medial joint-line tenderness, positive McMurray's and mild effusion.  The Veteran walked with a mild antalgic gait.  The assessment was fairly severe osteoarthritis of the left knee, with mechanic symptoms.

The Veteran was referred to physical therapy for treatment of his left knee.  See Bronx VAMC, Physical Therapy Initial Evaluation, August 2003.  He was able to walk two blocks, sit for no more than one hour and stand for 45 minutes.  He was only able to go up steps one at a time due to pain.  An examination showed left knee range of motion with flexion to 125 degrees with pain in the medial joint-line and full left knee extension.  A backward stepping test showed instability of both knees with the left knee flexing and the right knee wobbling side to side.  

During the Veteran's December 2003 VA examination, he reported constant pain in the left knee of a 3 to 9 out of 10 with no flare-ups.  He could not climb stairs.  He was taking Naprosyn for the pain.  The VA examiner found the Veteran had a stable gait and used a cane for ambulation.  Squatting was limited due to pain.  There were no callosities.  There was no dislocation and no inflammatory arthritis.  Upon physical examination, the Veteran's left knee exhibited pain at the end of flexion with edema, effusion and 15 degree instability varus.  There was mild weakness and tenderness of the left knee at the lateral and medial joint line.  The Veteran's left knee had flexion to 126 degrees and extension to zero degrees.  Lachmans and McMurray tests were negative.  The diagnosis was internal derangement of the left knee with medial and lateral meniscal tear, anterior cruciate ligament (ACL) tear and extensive degenerative arthritis of the triple compartment in the left knee and old tibial flexor, healed well.  

Bronx VAMC treatment records from January 2004 show the Veteran's reports of being unable to walk more than one block without pain and being unable to reciprocate stairs.  The Veteran was using a cane.  He had crepitus and range of motion in the left knee was from zero to 110 degrees with stable varus and valgus.  An MRI was performed, showing severe osteoarthritis of the left knee, likely chronic ACL tear and severe degenerative tears of the menisci.

A May 2004 X-ray of the Veteran's left knee showed evidence of degenerative arthritis.  A June 2004 X-ray of the left knee noted severe osteoarthritis with heavy spur and sclerosis at the tibial plateau.  

The Veteran was prescribed 600mg of Motrin every six hours for his left knee pain.  July 2004 treatment notes document the Veteran's use of a cane and left knee brace.  His left knee range of motion was from zero to 95 degrees with no varus or valgus instability and no effusion.

Upon a July 2004 examination for Social Security disability purposes, the Veteran's left knee was noted to be painful and unsteady.  The Veteran reported he could sit for 10 to 15 minutes, stand for a few minutes, walk half a block and climb one flight of stairs.  The Veteran's gait was antalgic and he was unable to walk on toes and heels on the left leg.  Straight leg raise on the left was to 30 degrees.  Muscle strength in the lower extremities was 4 out of 5 bilaterally.  The diagnosis was left knee derangement with limitation in range of motion.  

August 2004 physical therapy notes show the Veteran with left knee active range of motion from zero to 105 degrees.  Muscle strength was 4 out of 5 due to pain and crepitus.  Heel/toe walk was normal.  There was diffuse tenderness with deep palpation only.  The Veteran noted he began using a cane for ambulation a year ago due to his lower back pain. 

In September 2004, the Veteran's left knee was unable to flex beyond 30 degrees and his left knee flexion had decreased strength.  The Veteran was observed ambulating without any assistive devices but in an antalgic manner.  It was noted that the Veteran's left knee range of motion was limited by pain.  

Bronx VAMC records from November 2004 show the Veteran complaining of difficulty walking up and down stairs due to knee pain.  He was also using a walker due to his knee pain.  He was taking prescription pain medication at bedtime.  Upon physical examination, his left knee had medial joint line tenderness and comfortable active range of motion from 10 to 90 degrees.  The assessment was left knee torn medial meniscus.  

In August 2005, the Veteran reported left knee pain and stated he wanted surgery to relieve the pain.  His left knee limited his ability to ambulate, get up and down stairs, hold a job and travel out of the house.  Range of motion of the left knee was from three to 60 degrees, with no erythema.

March 2006 treatment notes revealed the Veteran's complaints of marked left knee pain with activities.  He used a walker when ambulating more than a block and the rest of the time used a cane.  He was unable to reciprocate stairs and avoided them.  The Veteran ambulated with an antalgic gait on the left, with slight varus alignment and was unable to toe and heel walk due to pain.  His range of motion was zero to 110 degrees with crepitus in flexion.  The varus and valgus was stable.  The assessment was severe left varus knee degenerative joint disease.  

On May 4, 2006, the Veteran underwent a total left knee replacement.  

For the period prior to May 4, 2006, the Veteran's left knee disability was manifest by limitation of extension no worse than 10 degrees.  While September 2004 VAMC treatment notes found the Veteran's left knee flexion limited to 30 degrees, this finding lacks probative value as it is inconsistent with the other documented ranges of motion during the applicable timeframe.  Specifically, the majority of the Veteran's left knee flexion readings were consistently between 126 degrees and 90 degrees, with one measurement at 60 degrees and one at 30 degrees.  Additionally, during the September 2004 treatment where 30 degrees of flexion was noted, the Veteran was observed to be walking without any assistive devices, which is not consistent with left knee flexion limited to 30 degrees.  During this timeframe, X-rays showed degenerative arthritis in the Veteran's left knee.  Thus, the Board finds given limitation of extension to at most 10 degrees, a rating in excess of 10 percent for limitation of extension for the period prior to May 4, 2006, is not warranted under DC 5261.  There is no evidence of actual or functional limitation of flexion to 60 degrees such that a separate rating for limitation of flexion would be warranted.  See DCs 5260.

The Veteran avers that pain and reduced motion involving his left knee warrants more than a 10 percent rating.  The Veteran is competent to state what he experiences through his senses, to include the occurrence and frequency of pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While his complaints of pain are credible and otherwise substantiated by the record, his contention that an increased rating is warranted is not corroborated by the evidence on file.  Rather, a preponderance of the evidence is against the assignment of a schedular evaluation in excess of 10 percent under DC 5010-5260 or any analogous Diagnostic Code.  

The Board has considered whether a higher disability evaluation is warranted under DC 5010-5260 during this period on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205-07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  While the Veteran has used a cane, walker and knee brace, none of the examinations or treatment records show the Veteran had muscle atrophy or other indications of disuse.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in range of motion, including as due to pain, are contemplated by the 10 percent rating assigned herein for the period prior to May 4, 2006.  The preponderance of the evidence does not support the grant of a disability rating higher than 10 percent based upon functional loss due to pain, weakness and fatigue during this timeframe.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of left knee ankylosis, dislocated semilunar cartilage with frequent episodes of "locking" with pain and effusion into the joint, removal of semilunar cartilage, symptomatic, impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5258, 5259, 5262, 5263. 

Thus, from August 19, 2003 to May 4, 2006, a rating in excess of 10 percent for the Veteran's left knee degenerative joint disease is not warranted.

Left Knee Injury to Medial and Lateral Meniscus, prior to May 4, 2006

The Veteran's service-connected injury to medial and lateral meniscus, left knee, is assigned a separate 10 percent rating under DC 5257 for slight instability from January 25, 2001 to May 4, 2006.  

Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  See 38 C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pertinent medical findings during the relevant time period are summarize above.  

From August 19, 2003 to May 4, 2006, based on the Veteran's complaints of left knee instability, and the Veteran's use of a knee brace, cane and walker, the Board finds the Veteran's left knee injury to medial and lateral meniscus most nearly approximates slight recurrent subluxation or lateral instability under DC 5257.  The objective medical findings of record generally do not tend to indicate that the Veteran's left knee subluxation was more than mild in degree.  Notably, as discussed above, the December 2003 VA examiner found the Veteran had a stable gait and January 2004, July 2004 and March 2006 testing revealed the left knee was stable to varus and valgus stress tests.  Thus, the Board finds that a rating in excess of 10 percent for recurrent subluxation or instability of the left knee is not warranted.  See DC 5010-5257.  

The Board notes that the provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  Here, DC 5257 (subluxation or lateral instability) is not predicated on limitation motion.  Therefore, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not applicable in this context.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no objective evidence of left knee ankylosis, dislocated semilunar cartilage with frequent episodes of "locking" with pain and effusion into the joint, removal of semilunar cartilage, symptomatic, impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5258, 5259, 5262, 5263. 

In sum, a rating in excess of 10 percent is not warranted for the period prior to May 4, 2006, for the Veteran's service-connected left knee injury to medial and lateral meniscus.

Left Total Knee Replacement, Since July 1, 2007

The Veteran's service-connected left total knee replacement has been evaluated as 30 percent disabling under DC 5055 since July 1, 2007.  

DC 5055 is applicable when there is knee replacement (prosthesis).  Following a total rating, the minimum rating that may be assigned a prosthetic knee is 30 percent.  A 30 percent rating is warranted with intermediate degrees of residual weakness, pain or limitation of motion; rated by analogy to diagnostic codes 5256, 5261, or 5262.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055. 

The words "intermediate" and "chronic" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 

The Veteran underwent a total left knee replacement in May 2006.  In an August 2006 rating decision, service connection was granted for left total knee replacement, with an evaluation of 100 percent assigned from May 4, 2006 to June 30, 2007.  A subsequent 30 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5055, effective July 1, 2007.  

The Veteran was afforded a VA examination of his knees in October 2007.  He reported left knee pain and stiffness.  He utilized a cane to assist with ambulation intermittently, but frequently.  The Veteran claimed he was unable to stand for more than a few minutes and was able to walk a quarter mile.  Upon physical examination, the Veteran's gait was antalgic.  The Veteran's left knee flexion ended at 110 degrees with pain beginning at 110 degrees and no additional loss of range of motion upon repetition.  The VA examiner noted that the Veteran's left knee showed edema and painful motion.  There was no crepitation, grinding, instability or meniscus or patellar abnormality.  The diagnosis was left knee status-post knee replacement with persistent edema.  The effects on daily activities were mild as to shopping, moderate as to chores and recreation and prohibitive as to sports.  

In April 2009, the Veteran underwent a VA knee examination.  The Veteran complained of bilateral knee pain without weakness, some stiffness, swelling, and occasional instability or giving way, locking, some fatigability and lack of endurance.  The Veteran took Ibuprofen and Gabapentin to treat his knee condition.  He had three flare-ups per week, with pain of an 8 out of 10, lasting for an hour each.  Standing and walking worsened the Veteran's knee pain.  The Veteran utilized a cane and knee brace.  Upon physical examination, the Veteran had left knee flexion to 90 degrees, with evidence of painful motion.  The Veteran's left knee had full extension to zero degrees.  The Veteran's gait was stable and there was no joint tenderness, effusion or deformities.  Medial and lateral collateral ligaments were intact.  Varus and valgus were within functional limits.  Anterior and posterior cruciate ligaments were intact and McMurray's test was negative.  X-rays from August 2008 showed no interval change in the appearance of the total left knee prosthesis.  The diagnosis was left knee status-post left knee prosthesis.

Another VA knee examination was provided to the Veteran in July 2009.  The Veteran reported left knee pain, swelling, and lack of endurance.   There were no signs of inflammation.  The Veteran took Ibuprofen for his pain.  He had three flare-ups per week, with pain of an 8 out of 10, lasting for one day each.  The Veteran utilized a cane.  Upon physical examination, the Veteran's gait was antalgic.  There was no ankylosis and no evidence of inflammatory arthritis.  Range of motion testing showed the Veteran's left knee with flexion to 80 degrees and full extension to zero degrees.  There was no additional loss of range of motion after repetitive use.  There was no objective evidence of pain in the left knee at rest or during active range of motion.  Medial and lateral collateral ligaments were intact.  Varus and valgus were within functional limits.  Anterior and posterior cruciate ligaments were intact as was the Veteran's medial and lateral meniscus. McMurray's test was negative.  It was the VA examiner's opinion that the Veteran's bilateral knee complaints were causing mild to moderate functional impairment.

A January 2010 letter from VA doctor, M. S. A., states that the Veteran has been under his care for rehabilitation of his bilateral knee pain.  He was having difficulty in functioning secondary to knee pain on prolonged standing, sitting and walking.

A February 2010 Bronx VAMC treatment note documented the Veteran's complaints of pain and locking in his left knee.  He also claimed to be unstable laterally.  The Veteran's left knee had range of motion from 5 degrees to 100 degrees.  A May 2009 X-ray of the left knee showed no specific abnormalities.  The impression was status-post left total knee replacement.  The VA doctor found that the Veteran had ongoing chronic pain requiring medication and that he could not sit, stand or walk for any prolonged period of time.

The Veteran underwent a VA knee examination in July 2010.  The Veteran reported bilateral knees giving way, stiffness, weakness and decreased speed of joint motion.  He noted episodes of locking one to three times per month and daily severe flare-ups lasting hours.  Flare-ups were caused by prolonged walking, standing, sitting, squats, climbing stairs, cold weather and lifting.  The Veteran had partial relief with rest and activity modification.  He could only stand for 10 minutes and walk two blocks.  He always used a cane and knee braces.  Upon physical examination, the Veteran had an antalgic gait.  The left knee had crepitation, but no clicks, snaps or instability.  There was patellar and meniscus abnormality, with the meniscus being surgically absent.  There was also moderate weakness in the left knee.  Range of motion testing for the left knee showed flexion to 120 degrees and normal extension.  There was objective evidence of pain with active motion on the left side, but no additional limitation of motion after three repetitions.  There was no joint ankylosis.  X-rays from February 2010 documented status-post total knee replacement on the left with no evidence of acute fracture or loosening of prosthesis.  The diagnosis was bilateral knee osteoarthritis, status-post total left knee replacement with residual fibrosis.  The Veteran's knee conditions impacted his activities of daily living.

A final VA knee examination was provided to the Veteran in November 2011.  The Veteran was diagnosed with left knee replacement.  The Veteran reported throbbing and stiffness of the left knee with walking.  He did not report any flare-ups that impacted the function of his knees.  Range of motion testing showed left knee flexion to 110 degrees, with no objective evidence of painful motion.  Left knee extension was not limited and there was no objective evidence of painful motion on extension.  The Veteran did not have additional limitation in range of motion of the left knee following repetitive-use testing.  The Veteran suffered from pain on movement in the left knee.  Additionally, he had pain on palpation in the left knee.  The Veteran's left knee flexion and extension strength was 4 out of 5.  The Veteran's left knee had normal anterior and medial-lateral stability, while posterior stability was 1+.  There was no evidence of recurrent patellar subluxation or dislocation.  The VA examiner opined that as a result of the Veteran's May 2006 left total knee replacement, he had intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran utilized bilateral knee braces and a cane regularly to assist with ambulation.  

The Board notes that the Veteran has questioned the adequacy of the July 2010 VA knee examination.  See Veteran's VA Form 9, November 2010.  However, there is nothing in the July 2010 VA examination report to indicate that it is unreliable.  The VA examiner's findings as to the Veteran's range of motion are similar to findings on prior and later examinations, which would indicate the reliability of the examiner's testing.  Thus, despite the claims of the Veteran, the July 2010 VA examination is thorough and acceptable for rating purposes.  

Given the above evidence, the Veteran does not warrant a disability rating in excess of 30 percent for his service-connected left total knee replacement since July 1, 2007.  See 38 C.F.R. § 4.71a, DC 5055.   

Taking into account the Veteran's constant complaints of pain, his range of motion, consistent findings of knee stability, no additional limitation of motion due to pain, fatigue, weakness or lack of endurance and November 2011 VA examination finding of intermediate degrees of residual weakness, pain or limitation of motion, the evidence does not reflect that the Veteran experiences chronic severe painful motion, or weakness of the left knee to warrant the next higher 60 percent rating under 38 C.F.R. § 4.71a, DC 5055. 

The Board acknowledges the Veteran's diagnosis of degenerative joint disease and has considered whether evaluating his left knee disability separately for instability and arthritis would yield a higher rating than the current single rating under DC 5055.  While the Veteran has complained of instability or giving way in his left knee during the appeal period, the October 2007 and July 2010 VA examiners specifically found no instability.  Additionally, the November 2011 VA examiner noted the Veteran's left knee had normal anterior and medial-lateral stability, posterior stability of 1+ and no evidence of recurrent patellar subluxation or dislocation.  Left knee X-rays throughout the appeal period have also not showed any evidence of subluxation.  Thus, DC 5257 is not for application. 

Further, the Veteran's left knee flexion has been limited to no less than 80 degrees with consideration of the DeLuca criteria, which is noncompensable under DC 5260.  The Veteran has exhibited left knee extension limitation no worse than five degrees.  Pursuant to DC 5261, the Veteran is entitled to a zero percent disability rating for extension of the left knee limited to five degrees with consideration of the DeLuca criteria, which is less than his currently assigned 30 percent disability rating.  

In addition, there is no evidence of malunion of the tibia and fibula nor left knee ankylosis, thus, DCs 5256 and 5262 are not applicable.  Similarly, DC 5258 is not applicable in the present case, as there is no objective evidence of "locking" pain, and the maximum rating under such code is 20 percent, less than the Veteran's current 30 percent rating.  Likewise, DC 5263 is inapplicable, as the evidence fails to show genu recurvatum, and the maximum rating under such code is 10 percent. 

As the evidence of record demonstrates mild limitation of flexion and extension and degenerative joint disease, the Board finds that since July 1, 2007, a rating in excess of 30 percent for the Veteran's service-connected left total knee replacement is not warranted. 

Right Knee Instability

The Veteran was originally granted service-connection with a disability rating of 10 percent for right knee instability associated with injury to medial and lateral meniscus, left knee, effective July 2004.  The Veteran's right knee has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Veteran was afforded a VA knee examination in October 2007.  He reported no instability in the right knee, but occasional pain.  He utilized a cane to assist with ambulation intermittently, but frequently.  He claimed he was unable to stand for more than a few minutes and was able to walk a quarter mile.  Upon physical examination, the Veteran's gait was antalgic.  The Veteran's right knee flexion ended at 135 degrees with no additional loss of range of motion upon repetition.  The VA examiner noted that the Veteran's right knee showed guarding of movement.  There was no crepitation, grinding, instability or meniscus or patellar abnormality of the right knee.  X-rays from June 2007 showed the right knee with a probable tear of posterior horn of medial meniscus with mild degenerative disease.  The diagnosis was right knee degenerative joint disease.  The effects on daily activities were mild as to shopping, moderate as to chores and recreation and prohibitive as to sports. 

In April 2009, the Veteran underwent another VA knee examination.  The Veteran complained of bilateral knee pain without weakness, some stiffness, swelling, and occasional instability or giving way, locking, some fatigability and lack of endurance.  The Veteran took Ibuprofen and Gabapentin to treat his bilateral knee condition.  He had three flare-ups per week, with pain of an 8 out of 10, lasting for an hour each.  Standing and walking worsened the Veteran's knee pain.  The Veteran utilized a cane and knee brace.  Upon physical examination, the Veteran had right knee flexion to 90 degrees and full right knee extension to zero degrees.  The Veteran's gait was stable and there was no joint tenderness, effusion or deformities.  Medial and lateral collateral ligaments were intact.  Varus and valgus were within functional limits.  Anterior and posterior cruciate ligaments were intact and McMurray's test was negative.  X-rays of the right knee from August 2008  showed calcification in region of very distal quadriceps tendon with slight patellar spurring anteriorly.  The diagnosis was right knee distal quadriceps calcification and patella spurring.

A further VA right knee examination was provided to the Veteran in July 2009.  The Veteran reported right knee pain, instability or giving way with "locking" and clicking noises, some fatigability and lack of endurance.   There were no signs of inflammation.  The Veteran took Ibuprofen for his pain.  He had three flare-ups per week, with pain of an 8 out of 10, lasting for one day each.  The Veteran utilized a cane.  Upon physical examination, the Veteran's gait was antalgic.  There was no ankylosis and no evidence of inflammatory arthritis.  Range of motion testing showed the Veteran's right knee with flexion to 90 degrees and full extension to zero degrees.  There was no additional loss of range of motion after repetitive use.
Medial and lateral collateral ligaments were intact.  Varus and valgus were within functional limits.  Anterior and posterior cruciate ligaments were intact as was the Veteran's medial and lateral meniscus.  McMurray's test was negative.  The diagnosis was right knee medial meniscus posterior horn tear, minimal effusion.  It was the VA examiner's opinion that the Veteran's bilateral knee complaints were causing mild to moderate functional impairment.

An August 2009 Bronx VAMC physical therapy note found the Veteran reporting bilateral knee pain, especially with walking.  He was wearing bilateral knee braces.  An examination showed right knee pain beginning at 70 degrees of flexion.  The examiner noted a possible medial meniscus tear in the right knee with pain laterally and under the patella.

A January 2010 letter from VA doctor, M. S. A., stated that the Veteran was under his care for rehabilitation of bilateral knee pain.  The Veteran was having difficulty in functioning secondary to his knee pain on prolonged standing, sitting and walking.

The Veteran underwent a VA right knee examination in July 2010.  The Veteran reported bilateral knees giving way, stiffness, weakness and decreased speed of joint motion.  He noted episodes of locking one to three times per month and daily severe flare-ups lasting hours.  Flare-ups were caused by prolonged walking, standing, sitting, squats, climbing stairs, cold weather and lifting.  The Veteran had partial relief with rest and activity modification.  He could only stand for 10 minutes and walk two blocks.  He always used a cane and knee braces.  Upon physical examination, the Veteran had an antalgic gait.  The right knee had crepitation, but no clicks, snaps or instability.  There was subpatellar tenderness and evidence of a meniscus tear.  McMurray's test was positive.  Range of motion testing for the right knee showed flexion to 120 degrees and normal extension.  There was objective evidence of pain with active motion on the right side, but no additional limitation of motion after three repetitions.  There was no joint ankylosis.  X-rays from February 2010 documented slight osteoarthritis involving the right knee.  The diagnosis was bilateral knee osteoarthritis.  The Veteran's knee conditions impacted his activities of daily living.

A final VA knee examination was provided to the Veteran in November 2011.  The Veteran was diagnosed with a right knee meniscal tear.  The Veteran reported sharp stabbing pain of the right knee with walking.  He did not report any flare-ups that impacted the function of his knees.  Range of motion testing showed right knee flexion to 120 degrees, with objective evidence of painful motion beginning at 120 degrees.  Right knee extension was not limited and there was no objective evidence of painful motion on extension.  The Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing.  The Veteran suffered from pain on movement in the right knee.  There was no finding of instability.  The Veteran's right knee flexion and extension strength was 4 out of 5.  The Veteran's right knee had normal anterior, medial-lateral and posterior stability.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran utilized bilateral knee braces and a cane regularly to assist with ambulation.  He had slight right knee osteoarthritis with an unchanged medial meniscus tear.

During the appeal period, based on the Veteran's complaints of right knee instability, and the Veteran use of a knee brace, cane and walker, the Board finds that the Veteran's right knee instability most nearly approximates slight recurrent subluxation or lateral instability under DC 5257.  The objective medical findings of record do not tend to indicate that the Veteran's right knee instability is more than mild in degree.  Notably, as discussed above, the Veteran did not report any instability on his October 2007 VA examination; the April 2009 VA examiner found the Veteran's gait to be stable and varus and valgus stress tests were normal; upon VA examination in July 2010, no instability was found in the right knee; and, the November 2011 VA examiner documented normal anterior, medial-lateral and posterior stability, with no evidence of recurrent patellar subluxation or dislocation.  Thus, the Board finds that a rating in excess of 10 percent for instability of the right knee is not warranted.  See DC 5257.  

The Board notes that the provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 , should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 11.  Here, DC 5257 (subluxation or lateral instability) is not predicated on limitation motion.  Therefore, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not applicable.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no objective evidence of right knee ankylosis, dislocated semilunar cartilage with frequent episodes of "locking" with pain and effusion into the joint, removal of semilunar cartilage, symptomatic, impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5258, 5259, 5262, 5263. 

In sum, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee instability.

Right Knee Calcific Tendonitis of the Tibial Tendon

The Veteran was originally granted service connection for right knee calcific tendonitis of the tibial tendon associated with injury to the left knee medial and lateral meniscus and assigned a 10 percent rating, effective July 2004.  The Veteran's right knee tendonitis has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024.  See 38 C.F.R. §§ 4.20, 4.27 (providing for analogous ratings).  

Tenosynovitis, DC 5024, is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  

Pertinent medical findings during the relevant time period are summarize above. Given the relevant evidence, the Veteran does not warrant a disability rating in excess of 10 percent for his service-connected right knee calcific tendonitis of the tibial tendon.  See 38 C.F.R. § 4.71a, DC 5099-5024.   

During the appeal period, the Veteran's right knee tendonitis was manifest by limitation of flexion no worse than 70 degrees and no limitation of extension. Additionally, X-rays showed degenerative arthritis in the Veteran's right knee.  As there is no evidence of actual or functional limitation of flexion to 45 degrees or extension to 10 degrees, separate compensable ratings are not warranted based on limitation of motion.  Thus, the Board finds that a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon is not warranted.  See DC 5099-5024.  

The Veteran claims that pain and reduced motion in his right knee warrants more than a 10 percent rating.  The Veteran is competent to state what he experiences through his senses, to include the occurrence and frequency of pain.  See Buchanan, 451 F.3d at 1337; Washington, 19 Vet. App. at 368-69.  While his complaints of pain are credible and otherwise substantiated by the record, his contention that an increased rating is warranted is not corroborated by the evidence on file.  Rather, a preponderance of the evidence is against the assignment of a schedular evaluation in excess of 10 percent under DC 5099-5024 or any analogous Diagnostic Code.  

The Board has considered whether a higher disability evaluation is warranted under DC 5099-5024 during the appeal period on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205-07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  While the Veteran has used a cane and knee brace, none of the examinations or treatment records show the Veteran suffers from muscle atrophy or other indications of disuse.  Although the July 2010 and November 2011 VA examiners found the Veteran's right knee function was additionally limited due to pain, the additional limitation did not limit the joint function by more than 120 degrees of flexion, with pain.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in range of motion, including as due to pain, are contemplated by the 10 percent rating assigned.  The preponderance of the evidence does not support the grant of a disability rating higher than 10 percent based upon functional loss due to pain, weakness and fatigue.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of malunion of the tibia and fibula nor right knee ankylosis, thus, DCs 5256 and 5262 are not applicable.  Similarly, DC 5258 is not applicable in the present case, as there is no objective evidence of "locking" pain and DC 5263 is inapplicable, as the evidence fails to show genu recurvatum.

Thus, during the appeal period, a rating in excess of 10 percent for the Veteran's right knee calcific tendonitis of the tibial tendon is not warranted.

Other Considerations

During the applicable timeframes, the Veteran's left knee degenerative joint disease, left knee injury to medial and lateral meniscus, left total knee replacement, right knee instability and right knee calcific tendonitis of the tibial tendon have been manifest by pain, instability, weakness, lack of endurance, and some limited range of motion that impairs the Veteran's ability to walk and stand for short periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in walking and standing for short periods.  There is nothing exceptional or unusual about the Veteran's right and left knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has been awarded a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities and has not disagreed with the effective date of that award.  


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, for the period prior to May 4, 2006, is denied.

Entitlement to a rating in excess of 10 percent for injury to medial and lateral meniscus, left knee, for the period prior to May 4, 2006, is denied.

Entitlement to a rating in excess of 30 percent for left total knee replacement for the period on and after July 1, 2007, is denied.

Entitlement to a rating in excess of 10 percent for right knee instability is denied.

Entitlement to a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


